UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 3/31/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2011(Unaudited) DWS RREEF Global Real Estate Securities Fund Shares Value ($) Common Stocks 98.3% Australia 7.6% Ardent Leisure Group 1 1 Charter Hall Office REIT Dexus Property Group Goodman Group GPT Group Mirvac Group Stockland Westfield Group (Units) Westfield Retail Trust (Cost $75,543,260) Brazil 0.3% BHG SA - Brazil Hospitality Group (Subscription Receipts)*(Cost $2,895,445) Canada 2.3% Canadian Real Estate Investment Trust Chartwell Seniors Housing Real Estate Investment Trust H&R Real Estate Investment Trust (Units) (a) (Cost $22,226,863) Channel Islands 0.6% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $6,642,424) China 1.2% Agile Property Holdings Ltd. Longfor Properties (Cost $11,035,310) Finland 0.2% Technopolis Oyj (a) (Cost $2,798,491) France 4.9% ICADE Klepierre Unibail-Rodamco SE (Cost $47,312,935) Germany 0.3% Alstria Office REIT-AG(Cost $2,351,421) Hong Kong 15.5% China Overseas Land & Investment Ltd. Hang Lung Properties Ltd. Hongkong Land Holdings Ltd. Hysan Development Co., Ltd. Kerry Properties Ltd. Link REIT Sino Land Co., Ltd. Sun Hung Kai Properties Ltd. Wharf Holdings Ltd. (Cost $156,590,610) Italy 0.1% Immobiliare Grande Distribuzione(Cost $992,252) Japan 9.3% Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Nippon Building Fund, Inc. Nomura Real Estate Office Fund, Inc. Sumitomo Realty & Development Co., Ltd. Tokyu Land Corp. United Urban Investment Corp. (Cost $111,768,593) Malta 0.0% BGP Holdings PLC*(Cost $0) 12 Netherlands 1.4% Corio NV Eurocommercial Properties NV (CVA) (Cost $14,417,513) Norway 0.4% Norwegian Property ASA*(Cost $4,472,999) Philippines 0.3% Megaworld Corp.(Cost $2,193,367) Singapore 3.0% CapitaLand Ltd. CapitaMall Trust CDL Hospitality Trusts Keppel Land Ltd. Suntec Real Estate Investment Trust (Cost $32,149,029) Sweden 0.5% Fastighets AB Balder "B"* Kungsleden AB (Cost $4,384,488) United Kingdom 5.3% Capital & Regional PLC* Conygar Investment Co. PLC Derwent London PLC Development Securities PLC Hammerson PLC Land Securities Group PLC Max Property Group PLC* Metric Property Investments PLC* Primary Health Properties PLC Quintain Estates & Development PLC* Safestore Holdings PLC Segro PLC Songbird Estates PLC* South African Property Opportunities PLC* Terrace Hill Group PLC* UNITE Group PLC* (Cost $56,619,391) United States 45.1% AMB Property Corp. (REIT) American Assets Trust, Inc. (REIT) Apartment Investment & Management Co. "A" (REIT) (a) AvalonBay Communities, Inc. (REIT) (a) Boston Properties, Inc. (REIT) (a) Brandywine Realty Trust (REIT) (a) BRE Properties, Inc. (REIT) Brookdale Senior Living, Inc.* (a) Brookfield Properties Corp. (a) Campus Crest Communities, Inc. (REIT) Chesapeake Lodging Trust (REIT) Cogdell Spencer, Inc. (REIT) Colonial Properties Trust (REIT) Developers Diversified Realty Corp. (REIT) (a) Digital Realty Trust, Inc. (REIT) (a) Douglas Emmett, Inc. (REIT) Duke Realty Corp. (REIT) Equity Lifestyle Properties, Inc. (REIT) Extra Space Storage, Inc. (REIT) (a) Federal Realty Investment Trust (REIT) General Growth Properties, Inc. (REIT) (a) Glimcher Realty Trust (REIT) HCP, Inc. (REIT) (a) Host Hotels & Resorts, Inc. (REIT) (a) Hudson Pacific Properties, Inc. (REIT) Kimco Realty Corp. (REIT) LTC Properties, Inc. (REIT) Pebblebrook Hotel Trust (REIT) Post Properties, Inc. (REIT) ProLogis (REIT) PS Business Parks, Inc. (REIT) Public Storage (REIT) (a) Ramco-Gershenson Properties Trust (REIT) Sabra Health Care REIT, Inc. (REIT) Senior Housing Properties Trust (REIT) Simon Property Group, Inc. (REIT) SL Green Realty Corp. (REIT) (a) Strategic Hotels & Resorts, Inc. (REIT)* Tanger Factory Outlet Centers, Inc. (REIT) Taubman Centers, Inc. (REIT) (Cost $426,344,823) Total Common Stocks (Cost $980,739,214) Securities Lending Collateral 14.4% Daily Assets Fund Institutional, 0.22% (b) (c) (Cost $157,121,514) Cash Equivalents 0.0% Central Cash Management Fund, 0.17% (b) (Cost $100,030) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,137,960,758) † Other Assets and Liabilities, Net (a) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,212, 851,810. At March 31, 2011, net unrealized appreciation for all securities based on tax cost was $13,954,430. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $111,063,916 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $97,109,486. (a) All or a portion of these securities were on loan amounting to $153,841,647. In addition, included in other assets and liabilities, net is pending sale, amounting to $551,939, that is also on loan. The value of all securities loaned at March 31, 2011 amounted to $154,393,586 which is 14.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen REIT: Real Estate Investment Trust At March 31, 2011 the DWS RREEF Global Real Estate Securities Fund had the following sector diversification: Market Value ($) As a % of Common Stocks Diversified 43.3 % Office 16.9 % Shopping Centers 8.4 % Regional Malls 7.4 % Apartments 7.1 % Health Care 5.8 % Hotels 4.0 % Storage 2.7 % Industrial 2.5 % Miscellaneous 1.0 % Manufactured Homes 0.9 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
